Peck, P. J.
(dissenting). Ordinarily I would not dissent from an order preserving the status quo pending a trial. I am impelled to dissent here because of the implication in the decision that there are triable issues, when I think there are none and that as a matter of law, on the basis of the facts alleged by plaintiff, she has no right to maintain her stand without the consent of the abutting owner. Her occupancy of a stand on the city’s sidewalk is not a "tenancy” protected by the rent laws. The abutting owner was within her right in revoking her consent to the operation of the stand, and upon such revocation the commissioner of licenses was required to revoke the license for *862the stand. By the instant order and opinion, in my view, the court is putting the parties to a pointless trial and doing a disfavor to the plaintiff, for whom we all have sympathy, in encouraging her to further expense and effort against the inevitable end already properly reached by Special Term in the opinion and order appealed from. I therefore dissent and vote to affirm.
Dore, Shientag and Bergan, JJ., concur in Per Guriam opinion; Peck, P. J., dissents and votes to affirm, in opinion in which Cohn, J., concurs.
Order reversed, with one bill of $20 costs and disbursements to appellant. Settle order on notice.